In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00219-CV
     ___________________________

  IN THE INTEREST OF P.W., A CHILD



  On Appeal from the 16th District Court
        Denton County, Texas
      Trial Court No. 19-5347-16


  Before Bassel, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

       In two issues, Appellant Mother appeals the trial court’s termination of her

parental rights to her daughter, P.W. She complains of the trial court’s admission of

certain photos as overly prejudicial and of its admission of certain orders and testimony

as improper judicial testimony. Because she has failed to preserve some of her

complaints and because other rulings were either not erroneous or not harmful, we

affirm the trial court’s order terminating her parental rights.

                                      Background

       Appellee the Department of Family and Protective Services (the Department)

received reports in 2019 of concerns about Mother’s drug use and the instability of her

living environment with P.W.1 It took investigator Latisha Walker about ten attempts

to finally reach Mother by phone in February and when she did reach Mother, it took

time for her to persuade Mother to meet in person to discuss the Department’s

concerns. They met in a hotel room where Mother and P.W. were living at the time—

throughout the proceedings, Mother lived in multiple hotels and never had a stable

apartment or home. Mother admitted to Walker that she had a history of marijuana and



       1
        This was not Mother’s first interaction with the Department. She was
investigated in 2011 after her then-toddler son wandered out of their apartment while
she was napping. She tested positive for cocaine use during that investigation, the son
was removed from her care, and the Department concluded that she had been
neglectful in supervising her son. At the time of trial in the instant proceeding, Mother
had not seen her son in “a few years.”


                                             2
cocaine use, but she claimed she had not used drugs since 2015. Walker requested that

Mother take a drug test and have P.W. tested for drugs, but Mother did not complete

any drug testing until she was court-ordered to do so in June 2019. At that time, Mother

tested positive for marijuana and cocaine usage, and P.W.’s results indicated that she

may have ingested cocaine. At that point, the Department petitioned for removal and

to terminate Mother’s parental rights; when Walker located Mother and P.W., they were

living in another hotel.

          Mother was placed on a service plan with the goal of reuniting her and P.W.;

though she participated in some services, her Department caseworkers testified at trial

that her participation was largely inconsistent. She missed some visitation sessions with

P.W. One caseworker testified that she did not feel that Mother was honest and made

excuses that she was too busy to do the services, even when services were available

virtually due to the COVID-19 pandemic. Mother admitted at trial that she had not

made every effort to complete the service plan and that she could have made a better

effort.

          At the time of the June 2021 trial, Mother had not visited P.W. since October

2020. And in addition to her unstable housing, Mother’s employment had changed “a

few times” and there were periods in which she was unemployed.

          While she participated in some counseling sessions, Kelvin Smith, her counselor

of a year and a half, testified at trial that her attendance was “very inconsistent” and she

failed to show up to a few appointments. He testified that there were “several times”

                                             3
when she was in danger of being discharged from the program due to nonattendance.

Smith concluded that because he had not had “enough consistent sessions with

[Mother] to know where she is emotionally [or] financially,” he did not think she was

ready to have P.W. returned to her.

       Mother continued to use drugs while the proceedings were pending. She failed

drug tests and failed to comply with the Department’s requests for testing and with

court orders for drug testing. Mother admitted to her caseworkers and at trial to

relapsing with marijuana and cocaine during the proceedings. Mother’s visitation was

eventually suspended because of concerns regarding her continued positive drug tests;

even after that, Mother failed to comply with drug-testing requests and orders.

       Mother’s drug use had resulted in criminal charges more than once, in addition

to her involvement in prostitution. In 2013, she was arrested in Louisiana in connection

with a prostitution-ring bust.2 Though she admitted at trial that she was charged with

“letting prostitution,” she alleged that it was not true and that she was visiting her son

at the time that a large prostitution ring was uncovered by police, resulting in her charge.

The Department presented her with a 2013 Waco newspaper article that mentioned her

in connection with the prostitution-ring sting, but Mother alleged that the article was

“false.” She could not remember the outcome of the charges. She was arrested in

2015 in another prostitution-ring sting operation, that time in El Paso, and she pleaded


       Mother also admitted to pleading guilty to a 2007 theft charge.
       2




                                             4
guilty to the charges. In 2016, she was arrested for marijuana and cocaine possession

and evidence tampering 3 in Florida.

      At trial, Mother dismissed her criminal history by saying that it was prior to her

having P.W. and that P.W. had “changed her life” and that she had not been in trouble

with drugs since P.W.’s birth in December 2017. But her reasoning was called into

question when evidence was admitted showing that she had been arrested for drug

possession in 2019. She pleaded guilty to the charge and was on probation for that

conviction at the time of the termination trial. She also admitted to relapsing in January

and April 2021.

      In May 2021, shortly before the June 2021 trial, Mother was involved in an

altercation at a bar that resulted in her being shot in the face. When asked what would

happen with P.W. if Mother’s probation were revoked in connection with the May bar

fight and shooting, Mother said “she has family,” but she also admitted that she had

not discussed that possibility with any family.

      The jury agreed with the Department’s recommendation to terminate Mother’s

parental rights and found that Mother had (1) knowingly placed or allowed P.W. to

remain in conditions or surroundings that endangered P.W.’s wellbeing, (2) engaged in

conduct or knowingly placed P.W. with persons engaging in conduct that endangered



      3
        A police report admitted into evidence at trial stated that Mother had attempted
to swallow a baggie of cocaine during the arrest.


                                            5
P.W.’s well-being, (3) constructively abandoned P.W., and (4) failed to comply with the

terms of the court-ordered service plan. See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D),

(E), (N), (O). It also found that termination was in P.W.’s best interest. See id.

§ 161.001(b)(2). The trial court entered judgment accordingly, and this appeal followed.

                                       Discussion

       Mother does not challenge the evidentiary sufficiency supporting the jury’s

findings of any of the grounds for termination or their best-interest determination, but

instead complains of the trial court’s admission of two photos and certain prior court

orders and testimony. Because we cannot conclude that the trial court abused its

discretion by admitting the evidence, we overrule Mother’s issues and affirm the trial

court’s judgment.

I. Standard of Review

       We review the trial court’s admission of evidence for an abuse of its discretion.

In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005). A trial court abuses its discretion if it acts

without reference to any guiding rules or principles—that is, if its act is arbitrary or

unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v. Cummings,

134 S.W.3d 835, 838–39 (Tex. 2004). An appellate court cannot conclude that a trial

court abused its discretion merely because the appellate court would have ruled

differently in the same circumstances. E.I. du Pont de Nemours & Co. v. Robinson,

923 S.W.2d 549, 558 (Tex. 1995); see also Low, 221 S.W.3d at 620. We must uphold the



                                             6
trial court’s evidentiary ruling if the record shows any legitimate basis for the ruling.

Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998).

II. Admission of photos

       During Mother’s cross-examination, the attorney ad litem for P.W. offered two

screenshots of text conversations that included photographs of Mother in states of

undress and in sexually suggestive poses. Mother alleged that the photos “were stolen

out of [her] phone.” When asked if it was her in the photos, Mother responded,

“Okay[,] I am a beautiful person. You don’t take pictures?” Mother’s counsel objected

to the admission of the photos on the basis of relevance and “the timing of the

particular photo.” Mother testified that the photos were “old” and were possibly taken

in the last two to five years. The trial court overruled the objection.

       On appeal, Mother argues that the trial court erred because the photos were more

prejudicial than they were probative, they constituted improper character evidence, and

they were not properly authenticated. See Tex. R. Evid. 403, 404(b), 901(a). None of her

complaints are successful.

       A. Rules 403 and 404(b)

       Rule 403 allows a trial court to “exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

presenting cumulative evidence.” Tex. R. Evid. 403. Rule 404(b) provides that evidence

of extraneous offenses is not admissible “to prove a person’s character in order to show

                                             7
that on a particular occasion the person acted in accordance with the character.” Tex.

R. Evid. 404(b). Mother presents Rule 403 and 404(b) arguments on appeal, but at trial

her objection was limited to the photos’ relevance and “the timing of the particular

photo.” By failing to present Rule 403 and 404(b) arguments to the trial court, she has

waived them.

       To preserve a complaint for appellate review, a party must present to the trial

court a timely request, objection, or motion that states the specific grounds for the

desired ruling, if not apparent from the request’s, objection’s, or motion’s context. Tex.

R. App. P. 33.1(a)(1)(A); see also Tex. R. Evid. 103(a)(1). If a party fails to do this, error

is not preserved. Bushell v. Dean, 803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g).

       Mother’s basic relevance objection did not present the trial court with a Rule

404(b) extraneous-offense argument or a Rule 403 argument; she has therefore failed

to preserve either. See O’Dell v. Wright, 320 S.W.3d 505, 512 (Tex. App.—Fort Worth

2010, pet. denied), abrogated on other grounds, Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d

143, 151 n.6 (Tex. 2015). For instance, a relevancy objection argues that the evidence

has no tendency to make a determinative fact more or less probable; a Rule

403 objection implicitly admits that the evidence does have such a tendency but urges

it is substantially outweighed by certain dangers, including the risk of unfair prejudice.

See Tex. R. Evid. 401, 403. Mother argued at trial that the photos were irrelevant, not

that their probative value was substantially outweighed by the risk of unfair prejudice



                                              8
or that they were improper character evidence. She therefore did not preserve those

arguments.

      Even if we were to treat her appellate argument as one of simple relevance, we

still cannot conclude that the trial court erred. In parental-rights-termination cases, the

child’s best interest is always the primary concern. See Garza v. Garza, 217 S.W.3d 538,

555 (Tex. App.—San Antonio 2006, no pet.). The evidence established Mother’s

criminal history involving prostitution in multiple cities and states, though she denied

her involvement and made excuses for her arrests. It was within the trial court’s

discretion to determine that the photos, sent as a text-message thread to someone else

and during the past two to five years,4 were relevant to the jury’s role in weighing

Mother’s credibility of denying her involvement in prostitution rings. Her involvement

in prostitution was relevant to the determination of P.W.’s best interest and the trial

court did not err by admitting the photos. See In re N.K., 399 S.W.3d 322, 329–32 (Tex.

App.—Amarillo 2013, no pet.) (considering mother’s history of operating a prostitution

ring in evaluating the evidentiary sufficiency supporting termination on endangerment

grounds); In re D.M., 58 S.W.3d 801, 813–14 (Tex. App.—Fort Worth 2001, no pet.)

(holding similarly regarding mother’s history of prostitution and drug arrests).


      4
        P.W. was born in late 2017, so even if the photos were five years old at the time
of the June 2021 trial, they were taken about a year before Mother became pregnant
with P.W. In any event, evidence of conduct prior to a child’s birth is relevant to the
child’s best interest. See, e.g., Avery v. State, 963 S.W.2d 550, 553 (Tex. App.—Houston
[1st Dist.] 1997, no writ).


                                            9
       We therefore overrule the Rules 403 and 404(b) arguments in Mother’s first issue.

       B. Authentication

       Alternatively, Mother argues that the trial court erred because the photos were

not properly authenticated, but Mother also failed to preserve this argument. Mother’s

objection at trial was to “the timing of the particular photo” within the context of her

objection to relevance. She did not object on the basis of authentication, and her

objection did not suggest her intent to challenge the photos’ authenticity. See Manalan

v. State, No. 14-17-00088-CR, 2019 WL 922287, at *4 (Tex. App.—Houston [14th Dist.]

Feb. 26, 2019, pet. ref’d). She therefore waived her argument for purposes of appeal.

Tex. R. App. P. 33.1(a)(1)(A); see also Tex. R. Evid. 103(a)(1).

       However, even if we were to assume—without deciding—that her objection to

“the timing of the particular photo” preserved an authentication argument, we disagree

with her assumption that the trial court erred. Evidence is properly authenticated if the

proponent produces evidence “sufficient to support a finding that the item is what the

proponent claims it is.” Tex. R. Evid. 901(a). For instance, a witness with knowledge of

the item can testify that it is “what it is claimed to be.” Tex. R. Evid. 901(b)(1). While

the trial court determines authenticity as a preliminary matter, it is ultimately the jury’s

decision whether the evidence is what the proponent claims. Tex. R. Evid. 104(a); see

also Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012).

       On appeal, Mother argues that the exhibit was not properly authenticated

“because there [is] no proof that it was a fair and accurate depiction of [Mother] without

                                            10
being photo shopped with say, her head on someone else’s body.” This argument was

never presented at trial, and in any event, the exchange between Mother and the

attorney ad litem established that it was Mother in the photos and that the photos came

from her phone:

           [The children’s Attorney ad Litem]. [I will s]how you what I have
      marked as Ad Litem’s Exhibit 3. Do you recognize that?
             [Mother].     These are pictures that were stolen out of my phone.
             Q.     Are they pictures of you?
             A.     Okay. I am a beautiful person. You don’t take pictures?
             ....
             This is irrelevant. This is a picture that somebody stole out of my
      cell phone. And they stole my cell phone, and they knew I was fighting
      CPS. So they tried to use this against me, but unfortunately - -
             ....
             They knew who to exactly send that picture to, so that is invalid.
             ....
             It’s a picture of my nipple. Why do you want to show them that?
             ....
             Q.     Okay. You’re an adult in the photos, correct?
             A.     Yes.
Her identity argument therefore fails.

      Likewise unsuccessful is her argument that “there was no proof that [the photos

were] a fair and accurate depiction on a relevant date or time.” Mother provided no

support for this assertion, nor have we found any. Mother’s testimony establishes that

                                          11
it was her in the photos. She testified that they were taken in the last two to five years.

And as far as whether they were from a “relevant date or time,” evidence predating the

child’s birth is still relevant to an endangerment finding and the determination of a

child’s best interest. Avery, 963 S.W.2d at 553. We therefore overrule the remainder of

her first issue.

III. Admission of prior court orders and testimony about them

       In her second issue, Mother argues that the trial court erred by admitting

temporary orders, permanency-hearing orders, and drug-test orders, as well as allowing

certain testimony about the temporary-orders hearing resulting in a drug-test order. The

orders and testimony centered upon the trial court’s orders that Mother complete drug

tests and abstain from drug use, its November 2019 determination that any visitation

should be supervised until Mother could demonstrate compliance with the service-plan

requirements, and its subsequent determination that Mother’s visitation should be

suspended until Mother successfully passed a drug test.

       A. The complained-of evidence and testimony

       At trial, a caseworker testified that after a June 2019 hearing, the trial court

required Mother to submit to a drug test and have P.W. drug tested. After that hearing,

the trial court issued temporary orders that detailed the requirements necessary for

P.W.’s return to Mother. The version of the temporary orders admitted into evidence

at trial was redacted to remove the trial court’s fact findings underlying its decision to

remove P.W. from Mother’s care and to name the Department as the temporary

                                            12
managing conservator. Drug-test orders dated November 2019, February 2020, June

2020, and June 2021 requiring urine and hair tests were also admitted into evidence.

      Similarly redacted permanency-hearing orders issued in November 2019 and

January 2021 were also admitted into evidence at trial, though each contained the

language, “The Court finds that the visitation between [P.W.] and Mother must be

supervised to protect the health and safety of [P.W.].”5

      The jury also heard testimony that Mother’s visitation with P.W. was suspended

in early 2021 on the condition that she provide a negative drug-test result in order to

regain her visitation privileges. While Mother admitted in her trial testimony that

visitation had been suspended, she claimed she did not know why. Later testimony by

a Department caseworker clarified that it was because of her continued drug use:

            Q.   At some point, were [Mother]’s visits with [P.W.]
      suspended?
              A.     Yes.
              Q.     Why was that?
             A.      There [were] concerns regarding her continued positive drug
      testing.
              ....
              Q.     Do you know what was required of her to get her visitation
      back?



      5
        In her brief, Mother attributes this language to the temporary orders, but it was
actually contained in the permanency-hearing orders.


                                           13
             A.     Yes.
             Q.     What was that?
             A.     She needed to submit to drug testing and provide a negative
      drug test result.
      B. Applicable law

      At trial, Mother objected to the drug-test orders and the caseworker’s testimony

on the basis that they “invade[d] the province of the jury.” Generally speaking, that

objection is too broad and imprecise to preserve error. Missouri Pac. R. Co. v. Cooper,

563 S.W.2d 233, 238 (Tex. 1978); Carr v. Radkey, 393 S.W.2d 806, 812 (Tex. 1965). 6

      Nevertheless, we interpret Mother’s argument on appeal as one of improper

judicial testimony, prohibited so strictly by the Texas Rules of Evidence that a party

need not object to preserve a judicial-testimony argument. Tex. R. Evid. 605. The Texas

Supreme Court has interpreted the admission of prior court orders “containing findings

based on pretrial evidence by the very judge presiding over the termination proceeding”


      6
       As the court observed in Carr of a similar objection,

      The function of the witness is to give information which will be helpful
      to the jury. The province of the jury is to believe or disbelieve, weigh
      evidence, and to evaluate it. The witness could not invade that province if
      he wanted to. . . . [T]he phrase is so misleading, as well as so unsound, that
      it [w]ould be entirely repudiated. It is a mere bit of empty rhetoric. . . .
      [T]he phrase if taken literally is absurd. It suggests that the jury may forego
      independent analysis and bow too readily to the opinion of an expert or
      otherwise influential witness. This indicates a mistrust of the mentality and
      capacity of jurors to decide matters for themselves.

Id. (internal citations and quotations omitted).


                                            14
to be “like a judicial comment on the weight of the evidence, a form of judicial influence

no less proscribed than judicial testimony,” and a violation of Rule 605:

       A comment on the weight of the evidence may take many forms, but this
       Court specifically prohibits judicial comments that indicate the opinion of
       the trial judge as to the verity or accuracy of the facts in inquiry. Here, the
       jury was permitted to see findings of fact made by the very judge presiding
       over the trial, and those facts were the very ones that the jury itself was
       being asked to find. The fact-finding present in the orders admitted as
       evidence comes far too close to indicating the opinion of the trial judge as
       to the verity or accuracy of the facts in inquiry for any comfort here.

In re M.S., 115 S.W.3d 534, 538 (Tex. 2003) (internal citations and quotations omitted).

       However, the Supreme Court expressly noted that “admitting . . . orders as

evidence in support of the Department’s position that [the appellant] failed to comply

with the orders of a court was not in itself inappropriate.” Id. It explained that the trial

court’s findings that his order had been violated should have been redacted “so that the

jury could draw its own conclusions as to whether [the appellant] had complied.” Id.

       In determining whether something amounts to an improper comment on the

evidence, we look to whether the trial court’s “statement of fact is essential to the

exercise of some judicial function or is the functional equivalent of witness testimony.”

In re C.C.K., No. 02-12-00347-CV, 2013 WL 452163, at *33 & n.45 (Tex. App.—Fort

Worth Feb. 7, 2013, no pet.) (mem. op.) (citing Hammond v. State, 799 S.W.2d 741,

746 (Tex. Crim. App. 1990), and noting that in Bradley v. State ex rel. White, 990 S.W.2d

245, 248 (Tex. 1999), the Texas Supreme Court relied on Texas Court of Criminal

Appeals’s interpretations of Rule 605).



                                             15
       C. Application

           i. The temporary orders, drug-test orders, and caseworker testimony

       In this case, the temporary orders 7 were redacted as suggested by the Court in

M.S. The unredacted version included in the clerk’s record contains the trial court’s

findings that the Department had established sufficient evidence to warrant removing

P.W. from Mother’s care and name the Department as temporary managing

conservator. The version entered into evidence did not include that section of findings.

It did include the trial court’s requirements for the return of P.W., including completing

drug assessments and drug testing and refraining from all criminal activity and use of

controlled substances.

       The caseworker’s testimony of the trial court’s order that Mother submit herself

and P.W. to drug testing did not constitute or contain any fact findings by the trial court.

Rather, like the redacted temporary orders, they established the requirements for return

and also supported the Department’s argument that Mother failed to meet those

requirements and comply with court orders. As such, it is clear that the temporary

orders, drug-testing orders, and caseworker’s testimony did not constitute improper

judicial comments on the testimony. See M.S., 115 S.W.3d at 538; see also In re M.M.,

No. 14-18-00881-CV, 2019 WL 1387964, at *17 (Tex. App.—Houston [14th Dist.]


       Mother’s counsel did not object to the admission of the temporary orders or the
       7

permanency-hearing orders, but as we have noted no objection is necessary for
preservation of a Rule 605 argument. Tex. R. Evid. 605.


                                            16
Mar. 28, 2019, no pet.) (mem. op.) (holding admission of order for drug testing did not

violate Rule 605).

        In regards to the caseworker’s testimony that Mother’s visitation privileges were

suspended, we recently addressed a similar situation in In re K.E., No. 02-20-00045-CV,

2020 WL 4360493, at *5–6 (Tex. App.—Fort Worth July 30, 2020, pet. denied) (mem.

op.). In that case, the appellant mother complained of the admission of testimony by a

caseworker of the cessation of visits, arguing that it effectively told the jury that the trial

court had already determined that the appellant had endangered her children and

removal was in the children’s best interests. Id. at *5. We rejected her argument,

explaining that the caseworker had not testified to any trial court findings nor otherwise

conveyed to the jury that it was the trial court’s decision to halt visitation:

        Instead, the caseworker’s testimony focused on a therapist serving as the
        gatekeeper of the children’s visitation with Mother. Although a question
        posed to the caseworker asked about visits being “reinstated,” neither the
        question nor the answer informed the jury that a judge, as opposed to a
        therapist, held the keys to visitation.

Id. at *7.

        The caseworker’s testimony in this case likewise did not point to the trial court

as the gatekeeper of visitation, and we conclude that the testimony did not violate Rule

605.8




        In her brief, Mother argues that an “order suspending visitation” was admitted
        8

into evidence, but she provides no citation to the record for such an exhibit. If she was
referring to the permanency-hearing orders, her complaint fails on this ground because

                                              17
             ii. The permanency-hearing orders

      Lastly, we turn our attention to the permanency-hearing orders and the

requirement of supervised visitation to protect P.W.’s health and safety:

      4.     Visitation Plan: [Mother]

             4.1.   The Court finds that visitation between [P.W.] and [Mother]
                    must be supervised to protect the health and safety of
                    [P.W.] The Court further finds that [Mother] must take the
                    following specific steps to have [the] level of supervision
                    reduced:
             4.2.    [Mother] will need to comply with all stipulations of her
                     visitation plan and must be actively participating in all court-
                     ordered services and all additional services listed in the
                     Family Plan of Service. [Mother] must be able to
                     demonstrate the willingness and ability to provide a safe
                     environment for the child.
      Even assuming, without deciding, that the finding that supervision was necessary

to protect P.W.’s health and safety violated Rule 605, any error in the orders’ admission

was not harmful and therefore not reversible error. See M.S., 115 S.W.3d at 538. We will

not reverse a trial court’s judgment because of an erroneous evidentiary ruling unless

the ruling probably, though not necessarily, caused the rendition of an improper

judgment. Gunn v. McCoy, 554 S.W.3d 645, 668 (Tex. 2018).

      It was Mother’s burden to show that she was prejudiced by the admitted orders,

see M.S., 115 S.W.3d at 538, but she did not bother to do so in her brief. Additionally,



neither of those orders that were admitted into evidence refers to the suspended
visitation. Both orders merely repeat the requirement of supervision.


                                           18
the Department did not bring the “health and safety” language to the jury’s attention at

trial, and it did not specifically base any of its argument on that particular finding as

repeated in the permanency-hearing orders. See id. at 539 (considering the same as

indicating error was harmless); In re A.T.K., No. 02-11-00520-CV, 2012 WL 4450361,

at *5 (Tex. App.—Fort Worth Sept. 27, 2012, no pet.) (mem. op.) (same).

      Finally, to any extent that the order related to the jury’s ultimate findings, there

was ample other evidence supporting those findings. See Tex. Fam. Code Ann.

§ 161.001(b). Mother failed to comply with several provisions of the service plan; most

prominent was her failure to stay clean and stop abusing drugs. She admitted at trial

that she had relapsed more than once during the termination proceedings, that she had

tested positive multiple times, and that she had been arrested twice for drug possession

during the proceedings. At the time of trial, she had not seen P.W. in eight months and

did not have a stable home for P.W. to live with her. She was inconsistent in her

attendance at counseling and unresponsive to the Department’s attempts to

communicate with her. She largely refused to take personal responsibility and instead

blamed the Department for her failures in staying clean and meeting her other

requirements. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (listing

nonexclusive factors relevant to the best-interest determination). We therefore cannot

conclude that any error in admitting the permanency-hearing orders was harmful. See

A.T.K., 2012 WL 4450361 at *5; In re T.T., 39 S.W.3d 355, 360 (Tex. App.—Houston

[1st Dist.] 2001, no pet.) (holding admission of temporary orders with court findings

                                           19
did not harm appellant father because ample evidence supported finding that he had

abused children).

      We therefore overrule Mother’s second issue.

                                     Conclusion

      Having overruled Mother’s two issues on appeal, we affirm the trial court’s order

terminating her parental rights to P.W.




                                                     /s/ Mike Wallach
                                                     Mike Wallach
                                                     Justice

Delivered: December 23, 2021




                                          20